DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 102	3
A. Claims 1, 3-5, 7, 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,528,409 (“Lopatin”), as evidenced by Wolf and Tauber, Silicon Processing for the VLSI Era, Volume 1: Process Technology, 2nd ed., Lattice Press, Sunset Beach, CA, 2000, pp. 438-443 (“Wolf”) only for claims 7 and 14.	4
IV. Claim Rejections - 35 USC § 103	7
A. Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin in view of Wolf.	7
B. Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin.	8
C. Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin as evidenced by US 5,695,810 (“Dubin”).	9
V. Response to Arguments	11
Conclusion	11


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/04/2021 has been entered.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1, 3-5, 7, 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,528,409 (“Lopatin”), as evidenced by Wolf and Tauber, Silicon Processing for the VLSI Era, Volume 1: Process Technology, 2nd ed., Lattice Press, Sunset Beach, CA, 2000, pp. 438-443 (“Wolf”) only for claims 7 and 14.
With regard to claim 1, Lopatin discloses, generally in Figs. 20-24,
1. (Currently Amended) A method for forming a metal gapfill, the method comprising: 
[1] forming a second layer 308 between side walls of an opening 301 formed in a first layer 310/314/302 [Fig. 20; col. 15, lines 17-57]; 
[2a] forming a first portion 318 of the metal gapfill selectively on a first surface of the second layer [Fig. 21; paragraph bridging cols. 15-16],
[2b] the first surface being between the side walls of the opening 301 [as shown in Fig. 21], 
[2c] the first portion 318 comprising a first metal [e.g. W of CoWP or CoWB barrier materials; paragraph bridging cols. 15-16];
[3] sputtering the first metal from the first portion 318 onto the side walls of the opening 301 to form a layer 318 that is in direct contact with the side walls of the opening 301 and the first portion 318 [Fig. 22; col. 16, line 58 to col. 17, line 25]; and 
[4a] forming a second portion 320/322 of the metal gapfill to fill the opening 301 with the metal gapfill [Figs. 23-24; col. 17, lines 26-60], 
[4b] the second portion 320/322 comprising the first metal [e.g. W from WN of 320; col. 17, lines 26-40], 
[5] wherein the first metal comprises cobalt, tungsten [W], or ruthenium [paragraph bridging cols. 15-16].
With regard to feature [1] of claim 1, the “opening” 301 includes the opening in the dielectric layer 310 in which the second layer 308 is formed. 
This is all features of claim 1. 




3. (Currently amended) The method of claim 1, wherein the second layer 320/322 comprises a second metal [e.g. W from WN of 320 and Cu from 322 (col. 17, line 41-49) but not limited (col. 23, lines 38-44)].  
4. (Currently Amended) The method of claim 1, wherein the first layer 310/314/302 comprises a dielectric layer [col. 15, lines 17-57].  
5. (Currently Amended) The method of claim 1, further comprising performing a pre-clean process on the first surface of the second layer 308 prior to forming the first portion 318 of the metal gapfill [col. 16, lines 48-57].  
7. (Original) The method of claim 1, wherein the sputtering process utilizes argon plasma [Fig. 22; col. 16, line 58 to col. 17, line 25].
With regard to claim 7, Lopatin uses argon sputtering col. 16, line 58 to col. 17, line 25, but does not mention an argon “plasma”.  Wolf provides evidence that the argon sputtering is inherently utilizes an argon plasma.  In this regard, Wolf explains that the sputtering process consists of four steps include, (1) generating ions, (2) sputtering the target with the generated ions, said target made of the material to be deposited, (3) transporting said ions to the substrate, and (4) condensation of the ions on the substrate surface to form a film (p. 438, § 11.2).  While the ions for sputtering are formed by ion beams or glow discharge, the latter being used in “virtually all VLSI and ULSI sputtering” (id.), Wolf additionally explains that a plasma, by definition, is “a partially ionized gas containing an equal number of positive and negative charges as well as some number of neutral gas particles” (p. 438, § 11.2.1).  Thus, whether the argon ions in Lopatin are in the form of an ion beam or a glow discharge or other source, an argon plasma would be utilized at some point, by definition of a “plasma”, in order to generate argon ions from the argon gas.  (See also the highlighted portions on page 438 and Fig. 11-7 on p. 443.) 
Based on the foregoing, the burden of proof is shifted to Applicant to prove that the argon sputtering in Lopatin does not use an argon plasma.  (See MPEP 2112(I)-(V).) 

With regard to claim 8, Lopatin discloses, generally in Figs. 20-24,
8. (Currently Amended) A method for forming a metal gapfill, the method comprising: 
[1] forming a second layer 308 between side walls of an opening 301 formed in a first layer 310/314/302 [Fig. 20; col. 15, lines 17-57]; 
[2a] forming a first portion 318 of the metal gapfill selectively on a first surface of the second layer [Fig. 21; paragraph bridging cols. 15-16],
[2b] the first surface being between the side walls of the opening 301 [as shown in Fig. 21], and
[2c] the first portion 318 comprising a first metal [e.g. W of CoWP or CoWB barrier materials; paragraph bridging cols. 15-16];
[3a] forming a layer 318 that is in direct contact with the side walls of the opening 301 and the first portion 318 [Fig. 22; col. 16, line 58 to col. 17, line 25], 
[3b] the layer 318 comprising the first metal [e.g. W of CoWP or CoWB barrier materials; paragraph bridging cols. 15-16]; and 
[4a] forming a second portion 320/322 of the metal gapfill to fill the opening 301 with the metal gapfill [Figs. 23-24; col. 17, lines 26-60],
[4b] the second portion 320/322 comprising the first metal [e.g. W from WN of 320; col. 17, lines 26-40], 
[5] wherein the first metal comprises cobalt, tungsten, or ruthenium [paragraph bridging cols. 15-16].

With regard to claims 10-12 and 14, Lopatin further discloses, 
10. (Currently Amended) The method of claim 8, wherein the second layer 320/322 comprises a second metal [e.g. W from WN of 320 and Cu from 322 (col. 17, line 41-49) but not limited (col. 23, lines 38-44)].  
11. (Currently Amended) The method of claim 8, wherein the first layer 310/314/302 comprises a dielectric layer [col. 15, lines 17-57].    
12. (Currently Amended) The method of claim 8, further comprising performing a pre-clean process on the first surface of the second layer 308 prior to forming the first portion 318 of the metal gapfill [col. 16, lines 48-57].    
layer is formed by a sputtering process that utilizes argon plasma [Fig. 22; col. 16, line 58 to col. 17, line 25].
With regard to claim 14, see the discussion under claim 7 which applies equally here.

IV. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin in view of Wolf.
The prior art of Lopatin, as evidenced by Wolf, as explained above, is believed to disclose each of the features of claims 7 and 14.  Assuming, arguendo, that Applicant is able to provide proof that the argon sputtering of Lopatin does not inherently utilize an argon plasma—as point with which Examiner disagrees based on the evidenced of record—then this would be a difference between Lopatin and claims 7 and 14.
As indicated above, Wolf states that a glow-discharge, which is a species of plasma, is used in “virtually all VLSI and ULSI sputtering processes” to form the sputtering ions (Wolf: p. 438, § 11.2).  
Then, to the extent that Applicant may provide proof that it is not inherent, then it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an argon glow-discharge, i.e. an argon plasma, to form the ions used in 318 on the sidewalls of the opening 301 because a glow-discharge is used in “virtually all VLSI and ULSI sputtering processes” to form the sputtering ions, as taught by Wolf (Wolf: p. 438, § 11.2).

B. Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin.
Claims 21 and 22 read,
21. (New) The method of claim 1, wherein the sputtering of the first metal [e.g. W of CoWB or CoWP in 318] is performed in a chamber with pressure of between 10 mTorr and 100 Torr.
The prior art of Lopatin, as explained above, discloses each of the features of claims 1 and 8.  In addition, Lopatin discloses a pressure range overlapping the claimed range, as follows. Lopatin states,
In one embodiment of the present invention, the argon sputtering process is performed with a base pressure of 2-5×10-7 torr, with an argon gas pressure of 5-15×10-3 torr, with an argon gas flow rate of 35-45 sccm (standard cubic centimeters per minute), and for a time period of 1-30 seconds for sputtering the diffusion barrier material having a thickness of about 1-30 nanometers at the bottom wall of the interconnect opening.
(Lopatin: col. 17, lines 5-12; emphasis added)
Thus, Lopatin discloses a pressure range of 5 to 15 mTorr which overlaps the claimed range of 10 to 100 mTorr.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 301. 

C. Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin as evidenced by US 5,695,810 (“Dubin”).
The prior art of Lopatin, as explained above, discloses each of the features of claims 1, 5, 8, and 12. 
With regard to claims 6 and 13, Lopatin further discloses, generally in Fig. 29,
6. (Currently Amended) The method of claim 5, further comprising forming a metal seed layer 326 [i.e. “activation layer 326”] on the first surface of the second layer 308, wherein the first portion 318 of the metal gapfill is formed on the metal seed layer 326 [Fig. 29; col. 19, lines 1-25].
13. (Currently Amended) The method of claim 12, further comprising forming a metal seed layer 326 on the first surface of the second layer 308, wherein the first portion 318 of the metal gapfill is formed on the metal seed layer 326 [Fig. 29; col. 19, lines 1-25].
In the embodiment shown in Fig. 29 of Lopatin, an “activation layer 326” made from e.g. Co or Pd (col. 19, lines 14-16) is formed prior to the deposition of the barrier layer 318 made from e.g. CoWB or CoWP, i.e. the claimed “first portion of the metal gapfill”.  Note that a pre-cleaning process on the surface of the metal layer 308 is performed prior to the formation of the activation layer 326 as required by each of claims 5 and 12 (Lopatin: col. 19, lines 5-13).  
Although Lopatin does not use the term “seed layer” the metal “activation layer 326” is inherently a seed layer for electroless deposition of the barrier layer 318 made from e.g. CoWB or CoWP, as evidenced by Dubin, which states,
However, these techniques for activating the conductive surface (to form a catalytic layer or a seed layer on the surface) for the electroless deposition … 
(Dubin: col. 5, lines 5-7; emphasis added)
8 will be filled in at a later step to form a metal line (wiring), which will become part of the wiring interconnect structure of wafer 10a.  …  A CoWP barrier or protective layer (hereinafter referred to simply as a barrier layer) of the preferred embodiment will then be deposited on the dielectric layer 11 by electroless deposition.  However, since the dielectric layer 11 is not susceptible to electroless growth of the CoWP material, the surface of dielectric layer 11 first needs to be activated for the deposition of CoWP.
As shown in FIG. 1, the surface portions of the dielectric layer 11, which will receive the CoWP growth, are first activated by a metal that allows the electroless deposition of CoWP material to occur.  A variety of metals and alloys can be used to activate the surface of dielectric layer 11, but in the preferred technique, cobalt (Co), tungsten (W), palladium (Pd) or platinum (Pt) is used.  … 
 (Dubin: col. 5, lines 28-62; emphasis added)
Note that Dubin teaches at least two metals, i.e., Co and Pd, that are also used in Lopatin for the same purpose of activating the deposition of CoWP.  Thus, Dubin makes clear that the metal activation layer 326 in Lopatin is inherently a seed layer because it activates the deposition of the same material, i.e. CoWP, by the same process.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the seed layer of the embodiment shown in Fig. 29 of Lopatin in the embodiment shown in the embodiment shown in Figs. 20-25 of Lopatin, in order to aid in the electroless deposition of the barrier layer 318, as taught in Lopatin. 
This is all of the features of claims 6 and 13. 





V. Response to Arguments
Applicant’s arguments filed 11/04/2021, with respect to the rejection(s) of each of independent claim(s) 1 and 8 fully considered and are persuasive.  These rejections have been withdrawn accordingly.  However, upon further consideration, new ground(s) of rejection are made in view of the newly found prior art reference, Lopatin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814